DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 24 February 2022.  Amendments to claim 1 is acknowledged and has been carefully considered.  Claims 1-7 are pending and considered below.         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 of copending Application No. 15/791961, published as 20190122143 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 8 and 15 disclose essentially identical inventions with the exception of being directed to a computer program product and a system, respectively.  As well, the dependent claims 9-14 and 16-20 are directed to essentially the same inventions with the exception of being directed to a computer program product and a system, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Similarities highlighted in BOLD

Instant application
receiving, by an application executing on a processor, a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle; 
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources; 
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat; 
computing, at a first time, a first score reflecting a degree of suitability for the first passenger, with respect to the first seat, by processing the plurality of physical attributes and the plurality of non-physical attributes with a trained machine learning (ML) model; 
determining that the score exceeds a threshold score associated with the first seat; 
allocating, by the application, the first passenger to the first seat in the mass- transit vehicle; and
computing, at a second time, a second score for the first passenger by processing at least one new attribute of the first passenger using the trained ML model; and 
reallocating the first seat to a second passenger based on the second score.

Related application 15/791961 
receiving a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle; 
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources; 
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat; 
computing, at a first time, a first score reflecting a degree of suitability for the first passenger, with respect to the first seat, by processing the plurality of physical attributes and the plurality of non-physical attributes with a trained machine learning (ML) model; 
determining that the score exceeds a threshold score associated with the first seat; 
allocating the first passenger to the first seat in the mass-transit vehicle; and 
computing, at a second time, a second score for the first passenger by processing at least one new attribute of the first passenger using the trained ML model; and
reallocating the first seat to a second passenger based on the second score.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 24 February 2022 with respect to the rejection of claims 1-7 have been carefully considered.

Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/Amendments, filed 24 February 2022, with respect to the previous rejection of all pending claims 1-7 under 35 USC 101 have been fully considered and are persuasive.  The rejection of all pending claims 1-7 under 35 USC 101 has been withdrawn. 
As discussed during the interview held 4 February 2022, the Examiner recommended incorporating elements of the written description paragraph 22 into the claims which includes 

Double Patenting
Applicant's arguments filed 24 February 2022 with respect to the rejection of all pending claims 1-7 under non-statutory double patenting with respect to co-pending application 15/791961 are not persuasive and therefore the rejection of all pending claims 1-7 under non-statutory double patenting is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892

See McCartney et al. (9633402) for disclosures related to the allocation of seats to passengers in accordance with physical characteristics
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682